Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is in response to the communication filed on December 23, 2020.
3.	Applicant’s amendment filed on 12/23/2020 has been received, entered into the record and considered.
4.	After a thorough search and examination of the present application and in light of the prior art made of record and applicant’s amendment and remarks filed on 12/23/2020, claims 1-21 are allowed.
Allowable Subject Matter
5.	Claims 1-21 are allowed.
6.	The following is an examiner statement of reason for allowance:
	Interpreting the claims in light of the specification examiner find the claimed invention is patentably distinct from the prior art of record. The prior art of record does not explicitly disclose or render obvious the claimed invention as a whole as recited in the amended independent claim 1 and 18.
An updated search of prior art in domains (EAST, Google, Google Scholar and ip.com) has been conducted. The prior art searched and investigated do not fairly teach or suggest teaching of the subject matter as described by the combination of the element presented in each of the independent claims 1 and 18.               
The dependent claims 2-17 depending on independent claim 1, dependent claims 19-21 depending on independent claim 18 are also distinct from the prior art for the same reasons.
7.	Any comments considered necessary by applicant must be submitted no later than the payment of issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Contact Information
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED R UDDIN whose telephone number is (571)270-3138.  The examiner can normally be reached on M-F: 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Beausoliel Robert can be reached on 571-272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOHAMMED R UDDIN/Primary Examiner, Art Unit 2167